Citation Nr: 0115274	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service, reportedly from April 1970 
until April 1972, along with approximately 5 years of other 
service.  This matter comes before the Board of Veterans' 
Affairs (BVA or Board) from a decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's death certificate records that the veteran 
died in January 2000 due to a subarachnoid hemorrhage.

3.  During the veteran's lifetime, he was not service 
connected for any disability.

4.  The veteran was not symptomatic for a subarachnoid 
hemorrhage during service or for many years thereafter, and 
his subarachnoid hemorrhage is not shown to be causally or 
etiologically related to service.

5.  The veteran was not symptomatic for hypertension during 
service or for many years thereafter, and his hypertension is 
not shown to be causally or etiologically related to service.

6.  The veteran was not symptomatic for any right ear 
disorder subsequent to his 1971 tympanoplasty, according to 
the evidence of record.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin, 
nor is the veteran's death presumed related to service.  
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.12 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim received in 
March 2000 that the veteran's death was related to his active 
service.  The appellant's initial claim for service 
connection contended that the veteran's hypertension was a 
contributing cause of the veteran's death.  Subsequently, the 
appellant wrote in her Substantive Appeal that the veteran 
underwent surgery for a "busted eardrum with infection that 
made his head swell."  The appellant concluded her 
Substantive Appeal by contenting that this "head condition" 
was a contributing cause of his death.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).  In this regard, the Board notes that 
the veteran's service medical records have been obtained and 
the appellant has also submitted private medical records 
relating to the veteran's medical history and treatment.  
Upon denial of the claim, a Statement of the case was issued 
to the appellant in October of 2000 that explained the basis 
of denial and what evidence was necessary to substantiate the 
claim.  The Board also notes that the Veteran's Claims 
Assistance Act of 2000 requires only that VA make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, but is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
view of the evidence of record, the Board finds that VA has 
satisfied its duty to assist and that this claim is ready for 
appellate review.

A claim for service connection for cause of death may be 
sustained if three criteria are met:  (1) there is a death 
certificate or equivalent medical evidence showing the cause 
of death;  (2) there is medical evidence that the disability 
causing or contributing to death was incurred in or 
aggravated by military service, and  (3) there was medical 
evidence of a nexus or causal relationship between the in-
service incurrence or aggravation and the disability causing 
or contributing to death.  See Ramey v. Brown, 9 Vet. App. 40 
(1996).  In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant's claim was denied in an April 2000 rating 
decision that noted the veteran's service medical records had 
not been reviewed because attempts to obtain them had, as of 
the date of the rating decision, been unsuccessful.  The 
veteran's service medical records were later obtained by the 
RO and the file folders containing these records marked as 
received in September 2000.  Presumably, the RO has reviewed 
these records, though the Statement of the Case issued in 
October 2000 both indicated that service medical records were 
unavailable and that service medical records from December 
1969 to August 1980 were among the evidence of record.  
Regardless, service medical records are now associated with 
the claims file and the Board has carefully considered these 
records in making its decision.

Service medical records indicate that in November 1970 the 
veteran began complaining of pain in his right ear, fluid 
running from the ear, and difficulty hearing.  Initially, the 
veteran underwent two examinations in mid-November in which a 
suspected perforation of the tympanic membrane could not be 
visualized because of swelling in the ear canal.  Attempts to 
treat the veteran's perforated tympanic membrane were 
unsuccessful, and by December 1970 records indicate that the 
veteran was being prepared for "medevac."  Service medical 
records of February 1971 indicate that the veteran was 
examined at USGLWAH, Ft. Leonard Wood, Mo., regarding his ear 
disorder.  The veteran was found to have a 30-40 percent 
posterior inferior tympanic membrane perforation.  The middle 
ear appeared clear and what could be seen of the ossicles 
appeared intact.  Hearing studies revealed approximately a 
20-25 decibel airbone gap on the right with essentially 
normal bone conduction.  The veteran gave a history of having 
had previous tympanic membrane perforations with attempted 
closure by paper patch technique.  This record indicates that 
the veteran was transferred for corrective right ear surgery 
to Fitsimmons General Hospital in Denver, Colorado.  
Subsequent references to the veteran's right ear note as part 
of the veteran's medical history that he underwent a right 
tympanoplasty performed in 1971.  However, but for a single 
record in May of 1978 where the veteran reports his right ear 
was sore because one day he listened to loud music, there are 
no further complaints of or treatment for right ear problems.  
In the veteran's separation examination Report of Medical 
History in April 1980, the veteran did not complain of right 
ear pain, though he did endorse ringing in both ears.  In the 
veteran's separation Report of Medical Examination, the only 
reference to the veteran's ears is a notation that the 
veteran underwent a tympanoplasty in 1971.  Service medical 
records are completely silent as to any diagnosis of or 
treatment for hypertension.

Private medical records dated from April 1986 until October 
1999 have been submitted and are associated with the claims 
file.  These records deal with the general care of the 
veteran for various health-related concerns.  Throughout this 
time period, the only record relating to the veteran's ears 
comes from a September 1989 record where the veteran 
complained of an earache of the left ear.  Wax was removed 
and note was made that the veteran had a history of right ear 
perforation of the tympanic membrane while in service.  
Treatment notes relating to the veteran's hypertension begin 
to appear in 1989.  These notes report the ongoing 
monitoring, treatment, and management of the veteran's 
hypertension.  The last treatment notes concerning the 
veteran are found in October of 1999, where the veteran's 
blood pressure was checked and found to be 148/100.  It was 
noted that the veteran stated he felt "pretty good." 

Medical Records January 2000 from the Freeman Neohso Hospital 
have been submitted pertaining to the medical events just 
prior to the veteran's death.  These records relate that upon 
finding the veteran with a nosebleed and in agonal 
respiration, the appellant rolled the veteran over and he 
stopped breathing.  The appellant called 911 and was 
instructed by phone how to administer CPR to the veteran.  
Ambulance personnel then arrived, intubating the veteran and 
continuing CPR.  The veteran had ventricular fibrillation on 
presentation.  The veteran was shocked and went into 
asystole.  He was administered Epinephrine and later 
Atropine.  Upon arrival at the emergency room, resuscitation 
efforts continued.  The veteran was comatose, with pupils 
fixed and dilated.

After the veteran's condition was unable to be improved by 
continuing care, a physical examination was performed.  The 
veteran was comatose and areflexic with fixed and dilated 
pupils.  He was intubated and dependent upon manual 
respiration.  The veteran's tympanic membranes were found 
normal, and his neck had no masses, stiffness or jugular 
venous distention.  His chest was clear to auscultation and 
percussion, and the heart had a regular rate and rhythm 
without any murmurs, gallops or rubs.  His pulse was normal.  
The impression was  (1) acute cardiorespiratory arrest of 
uncertain etiology - rule out intracranial hemorrhage, 
myocardial infarction, pulmonary embolus, etc.,  (2) 
Hypertension,  (3) History of cranial surgery for possible 
mastoiditis or other infection,  (4) Status post left knee 
operation.

A brain CT revealed evidence of a massive subarachnoid 
hemorrhage.  Blood was found in the lateral third and fourth 
ventricles, as well as the basal cisterns.  The impression 
from the CT imaging was massive subarachnoid hemorrhage, with 
no intracerebral hemorrhage or mass effect and ventricles of 
normal size.

The veteran was admitted to the Intensive Care Unit and his 
prognosis explained to the appellant and her family.  After a 
few hours, the veteran was removed from the ventilator for a 
minute and a half.  He had no respiratory effort.  The family 
then considered the matter for another few hours and 
requested that the veteran be removed from the ventilator 
permanently.  The veteran was taken off the ventilator and 
placed on a T-tube.  After five minutes the veteran still had 
a pulse, but no respiratory effort.  The veteran was then 
declared brain dead.

The veteran's death certificate has been submitted and 
records the veteran's cause of death as subarachnoid 
hemorrhage and date of death as January 2, 2000.

The appellant has contended in her initial claim for service 
connection that the veteran's hypertension was a contributing 
cause of the veteran's death.  This contention has no 
evidentiary support beyond the bare existence of that 
condition.  Private medical records submitted by the 
appellant begin to show treatment for hypertension around 
1989.  However, service medical records are silent as to any 
diagnosis of or treatment for hypertension.  The veteran's 
death certificate lists the cause of death as a subarachnoid 
hemorrhage.  To date, the appellant has offered no medical 
opinion, report, or other documentation that the veteran's 
hypertension was incurred or aggravated by active service or 
that the veteran's hypertension either caused or contributed 
substantially or materially to the cause of death.  Without 
more evidence to support the appellant's contention, the 
Board finds that the preponderance of the evidence is against 
service connection on the basis that hypertension was related 
to service, or that it was a contributing cause of his death.

The appellant also contends that the tympanoplasty the 
veteran underwent in service as result of a tear in his 
tympanic membrane was a contributing cause of his death.  
Service medical records do document both the veteran's 
complaints regarding his right ear prior to his 
tympanoplasty, as well as the fact that he underwent such 
procedure in 1971.  Though the surgical records of the 
procedure are not presently associated with the claims file, 
the Board does not find their absence obstructs reaching an 
equitable disposition to the veteran's claim.  In this 
regard, service medical records subsequent to the veteran's 
1971 tympanoplasty contain no significant complaints of or 
treatment for right ear problems.  In his separation 
examination, the veteran did not complain of right ear pain.  
Additionally, private medical records appellant submitted 
regarding the veteran's care from approximately 1986 to 1999 
contain no complaint of pain in the right ear.  Moreover, 
physical examination of the veteran just prior to his death 
reveals that his tympanic membranes were normal.  The 
appellant also lacks any medical record, report, opinion or 
other documentation that the veteran's right ear tympanic 
membrane perforation corrected by a right ear tympanoplasty 
caused or contributed substantially or materially to his 
death.  In this regard, the veteran died almost 30 years 
subsequent to his right ear tympanoplasty, with the official 
cause of death certified as being a subarachnoid hemorrhage.  
Without probative, competent evidence that the veteran's 
right ear tympanic membrane perforation and/or the resultant 
tympanoplasty caused or contributed substantially or 
materially to the veteran's death, entitlement to service 
connection must be denied.

In conclusion, the preponderance of the evidence is against 
the appellant's claim.  With regard to the appellant's claim 
that hypertension was a contributing cause of the veteran's 
death, service connection cannot be granted because the 
evidence of record does not show that the veteran's 
hypertension was either incurred or aggravated during 
service, nor does the evidence of record show that the 
veteran's hypertension caused or contributed substantially or 
materially to the veteran's death.  With respect to the 
appellant's contention that the veteran's right ear tympanic 
membrane perforation and/or the resultant tympanoplasty was a 
contributing cause of the veteran's death, the appellant 
lacks any evidence that either the initial tympanic membrane 
perforation or the resulting tympanoplasty caused or 
contributed substantially or materially to the veteran's 
death.  Based on the foregoing reasons, the veteran's claim 
for service connection for the cause of the veteran's death 
is denied.

The Board also notes that the appellant seeks eligibility to 
dependents educational assistance.  Service connection for 
the veteran's cause of death is a prerequisite to the 
granting of any educational assistance.  Because the 
veteran's claim for service connection for the cause of the 
veteran's death cannot be granted at this time, the Board 
does not address the appellant's claim of eligibility for 
educational benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

 

